Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8, line 3, recites "the conveying element".  However, parent claim 7 recites a plurality of conveying elements making it unclear which one is being referenced.  For the purpose of examination, claim 8 reads on "the at least one conveying element".  
Claim 13 recites the limitation "when moving in the conveying direction the longitudinally conveyed state is preferably able to be achieved by the conveying element before a state of rotational acquisition".  The term "preferably" renders the claim indefinite because it is unclear whether the limitation reciting this term is part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, claim 13 reads on "and optionally when moving in the conveying direction the longitudinally conveyed state is able to be achieved by the conveying element before a state of rotational acquisition".  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Longitudinal conveying mechanism in claims 1-16
Conveying element in claims 1-16
Rotating mechanism in claims 9-13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crump (US Patent 5,340,433).
Regarding claim 1, Crump teaches a conveying installation (Fig. 3) for an additive manufacturing machine (Fig. 1), 
wherein the conveying installation is configured to convey (as shown in Figs. 1, 3) a semi-finished product (46) which is composed of a manufacturing material that is to be processed by the additive manufacturing machine and has a semi-finished product longitudinal axis (vertical axis in Figs. 1, 3), 
wherein the conveying installation comprises a longitudinal conveying mechanism (as described in col. 7, lines 36-49), which for conveying the semi-finished product along a conveying direction which is parallel to the semi-finished product longitudinal axis (as shown in Figs. 1, 3), is configured such that when moving in the conveying direction, the semi-finished product is able to be acquired by virtue of a periodic movement of at least one plate-shaped conveying element (ratchet head 72 is a plate-shaped conveying element with periodic movement per col. 8, line 52 to col. 9, line 19), and when moving counter to the conveying direction is able to be released from the semi-finished product (col. 9, line 15-19), so as to move the semi-finished product in the conveying direction (as shown in Figs. 1, 3).  
Regarding claim 2, Crump teaches the conveying element has a conveying region which, when moving in the conveying direction, is configured to acquire the semi-finished product to convey the semi-finished product (col. 8, lines 61-64), and 
the conveying element has a conveying region which, when moving counter to the conveying direction, is configured to be released from the semi-finished product such that the conveying region does not exert any conveying force in the conveying direction on the semi-finished product (col. 8, lines 52-57).  
Regarding claim 3, Crump teaches the conveying element has a conveying opening (83 or 98 in Fig. 3) for the semi-finished product through which the semi-finished product is able to be conveyed.  
Regarding claim 4, Crump teaches the conveying region is disposed on the conveying opening, or wherein the conveying region delimits the conveying opening (col. 8, line 52 to col. 9, line 19 and as shown in Fig. 3 where the bottom of conveying region delimits conveying opening 83).  
Regarding claim 5, Crump teaches the conveying element at one end of the conveying element has a bearing region (region near 74 in Fig. 3), wherein the conveying element is pivotably mounted on the bearing region (note pivot joints in Fig. 3 near 74).  
Regarding claim 6, Crump teaches a plurality of conveying elements, wherein a first conveying element (72) and a second conveying element (74) are disposed and able to be driven such that a uniform conveying movement of the semi-finished product is able to be generated by virtue of a movement of the conveying elements (col. 8, line 52 to col. 9, line 19), wherein the conveying elements are able to be driven such that the first conveying element and the second conveying element during the respective movement have, in each case, directions of movement which are at least in part counter to one another (col. 8, lines 52-56).
Regarding claim 14, Crump teaches a tool head (Fig. 3) for assembly and use in an additive manufacturing machine, 
	wherein the tool head comprises: 
	an entry region for a semi-finished product (48) which is composed of a manufacturing material that is to be processed by the additive manufacturing machine and has a semi-finished product longitudinal axis;
	an exit region which is configured for depositing molten manufacturing material (98) on a printing bed (10 in Fig. 1) so as to manufacture a component; 
	a conveying installation as claimed in claim 1 (see rejection of claim 1 above) configured to convey the semi-finished product from the entry region to the exit region and for holding said semi-finished product on the tool head (col. 8, line 52 to col. 9, line 19).  
Regarding claim 15, Crump teaches an additive manufacturing machine (Fig. 1) configured to carry out a molten layering method for manufacturing a component (as shown in Figs. 1, 2), wherein the manufacturing machine is configured to process manufacturing material tailored to form profile bars (layers of material are a type of bar), wherein the manufacturing machine comprises a conveying installation as claimed in claim 1 to convey the semi-finished product (see rejection of claim 1 above).  
Regarding claim 16, Crump teaches an additive manufacturing machine (Fig. 1) configured to carry out a molten layering method for manufacturing a component (as shown in Figs. 1, 2), wherein the .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Crump, as applied to claim 1 above, further in view of Duffner (US PG Pub 2018/0370130).
Regarding claims 7-8, Crump teaches a plurality of conveying elements (72, 74 in Fig. 3).
Crump does not teach the other features recited in these claims. 
	However, Duffner teaches a conveying installation (Figs. 1-6) wherein conveying elements that are disposed so as to be adjacent to the conveying direction (gear teeth 22a in Figs. 2, 5 are conveying 
	wherein at least one conveying element comprises a conveying region which is shaped such that the conveying region (Figs. 2, 5), when interacting with the semi-finished product, rotates the latter by an angle rate about the semi-finished product longitudinal axis thereof (paras. 0013, 0019-0020).  
Duffner also teaches at least one conveying element is configured in such a manner that the angle rate is proportional to a range of movement of the at least one conveying element (paras. 0013, 0019-0020; also note that this a manner of operating the machine that does not limit the apparatus).
In view of Duffner’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Duffner’s rotary conveying elements configured as described above with Crump’s apparatus to predictably obtain rotary capability for the semi-finished product, which provides the benefits of more uniform heating of the semi-finished product material and a more uniform material deposition.
Regarding claims 9-11, Crump does not teach the features recited in these claims. 
However, Duffner teaches a rotating mechanism (Figs. 2, 5) having an actuator (drive unit 30 in Fig. 2) and gearbox (gear circle shown in Fig. 2 is a functional equivalent to a gearbox), which is configured to rotate the semi-finished product about the semi-finished product longitudinal axis (paras. 0013, 0019-0020), wherein the rotating mechanism is configured to drive the conveying element such that the semi-finished product is able to be rotated about the semi-finished product longitudinal axis (paras. 0013, 0019-0020).  Duffner also teaches the conveying element is at least one of configured and disposed on the rotating mechanism such that the conveying element is able to be moved to a state of rotational acquisition in which a rotating movement is able to be transmitted from the rotating mechanism to the semi-finished product (paras. 0013, 0019-0020).
In view of Duffner’s teachings, it would have been obvious to one of ordinary skill in the art at the time of filing to combine Duffner’s rotary mechanism configured as described above with Crump’s apparatus to predictably obtain rotary capability for the semi-finished product, which provides the benefits of more uniform heating of the semi-finished product material and a more uniform material deposition.

Regarding claims 12-13, Crump teaches the conveying element is able to be moved to a rotationally released state in which no force suitable to rotate the semi-finished product about the semi-finished product longitudinal axis is able to be transmitted from the rotating mechanism to the semi-finished product (col. 8, line 52 to col. 9, line 19).  Crump also teaches the conveying element is configured and disposed on the rotating mechanism such that the conveying element is able to be moved to a longitudinally conveyed state in which a conveying movement of the semi- finished product in the conveying direction is enabled (col. 8, line 52 to col. 9, line 19). 
Furthermore, the combination of Crump and Duffner described above for claims 7-11 provides for conveying element that are at least one of configured and disposed on the rotating mechanism, with motivation for this combination discussed in the rejections of claims 7-11 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/JIMMY R SMITH JR./Examiner, Art Unit 1745